DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-28 are pending and have been examined.   
 
Claim Interpretation and Claim Language
 It is noted that Applicant’s specification makes references to facilitating licensing of IP (see, for example, PGPub [47], “…a system 10 facilitating license of IP…”;  [52], “…The computing platform 12 can send a link 38 to the remote display 22 for viewing by a user, the link 38 including a result IP of interest and the IP owner's public key. In some embodiments, the link 38 and/or the IP owner's public key is provided on the remote display 22 as a QR code. The IP available to license is one or more of a patent, a trademark, a copyright, a trade secret, and another type of IP.)  
However, it is further noted that Applicant’s independent claim recites A system facilitating license of intellectual property, but does not recite licensing IP. Rather, Applicant’s independent claim recites making a payment upon presentation of each their intellectual properties on the remote display.  The claim recites data associated with the IP, a display configured to present IP data, platform making a payment upon presentation of IP data, and a ledger to record the payment.  There is no recitation that the payments comprise licensing payments or fees.  Consequently, the claim is interpreted as being directed to a computing upon presentation of respective owners’ IP data upon a remote display.


Response to Applicant Remarks
With regard to the interpretations of the claims under 35 USC 112f, Applicant remarks, 
“Claims 1 and 16 are interpreted under 35 U.S.C. § 112(f) because they allegedly “use[] a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.” Office Action, pg. 4.  Applicant respectfully disagrees that original claims 1 and 16 should be interpreted under 35 U.S.C. § 112(f). Nonetheless, claims 1 and 16 are currently amended in a manner sufficient to even more clearly avoid such an interpretation.” (Page 7 of Remarks).  
Examiner respectfully disagrees, and notes that current claim 1 amendments, a database accessible by the computing platform and configured to store; a remote display configured to present; the computing platform configured to make a payment; a ledger configured to record, as well as the amendment to claim 16, the computing platform is configured to search, do not recite additional structure but instead recite functional language.  As noted in the discussion of the interpretation under 35 USC 112(f) provided below, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid interpretation under 35 U.S.C. 112(f), (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).  Applicant has not amended to recited sufficient structure to perform the claimed functions, nor has Applicant presented a showing that the limitations recite 

With regard to the rejection under 35 USC 101 of claims 1-37 as comprising software per se, Applicant remarks, 
“…Even assuming, for the sake of argument, that one or more the claimed elements cover functionality that may be performed by software, claim 1 still recites a “system facilitating license of intellectual property” that includes hardware (e.g., “a remote display”), which is sufficient to preclude interpretation of claim 1 as software per se.”  (Page 7 of Remarks).   
Examiner notes that, in line with the lack of structure disclosed as comprising the ‘computing platform’, combined with the description of the ‘computing platform’ as comprising ‘Ethereum’ (Applicant’s PGPub [56], “…In some such embodiments, the computing platform 12 is Ethereum and/or built on the Ethereum platform…”), the computing platform will continue to be interpreted as comprising software per se.   However, in view of the recitation of the ‘remote display’ of claim 1, the rejections under 35 USC 101 as comprising software per se are withdrawn.


With regard to the rejection under 35 USC 101 of claims 1-37 as comprising an abstract idea, Applicant remarks, 
“…The 2019 Guidance makes clear that a claimed invention is not “directed to” an abstract idea if it is integrated into a practical application. 2019 Guidance, pg. 20.  Here, claim 1 is directed to “[a] system facilitating license of intellectual property.” Cl. 1, as amended. The present application explains that
[a] number of attempts have been made to alter the playing field, including IP pools, changes to statutory law, judicial intervention for mandatory licensing, IP enforcement 
Application, [0004].  The system of claim 1 provides a practical solution to these and other problems. Id. at [0005]. The object is achieved in part by providing “a plurality of ownership verifications submitted to [a] computing platform by the owners of each of [a] plurality of intellectual properties,” “a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties,” “[a] computing platform configured to make a payment to each of the verified owners’ public keys upon presentation of each their intellectual properties on [a] remote display,” and “a ledger configured to record the payments.” Cl. 1, as amended. Accordingly, there is a practical application that precludes a finding that claim 1 is abstract.” (Remarks, pages 8-9).

Examiner respectfully disagrees.  Applicant cites a problem associated with providing “…an open market on which IP rights can be licensed at a reasonable price…”, and further cites problems associated with lawyer and court costs.  Such costs comprise a business problem, not a technological problem.  Moreover, reducing costs by automating transactions, such as in implementing the abstract idea of selling IP rights upon generic computer elements, does not render the abstract idea eligible.  The elements cited by Applicant, comprising ownership verifications and public keys representing payment addresses, comprise data.  The recited computing platform does not recite specific structure as discussed with regard to the interpretation under 35 USC 112(f) and rejections under 35 USC 112(b), below. The claims therefore do not integrate the abstract idea into a practical application, and the rejections under 35 USC 101 are therefore maintained, as discussed further below.

Further with regard to the rejection under 35 USC 101 of claims 1-37 as comprising an abstract idea, Applicant further remarks, 
“Further, the 2019 Guidance specifically states that an invention is not abstract when “a particular machine ... is integral to the claims.” 2019 Guidance, pg. 20. This analysis “specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” Id. at pg. 19. Here, claim 1 recites, among other things, “a remote display configured to present [ ] intellectual properties together with the public keys of their associated owners.” Cl. 1, as amended, emphasis added. The Office Action improperly disregards this claim language. The features of the claimed system cannot be performed solely via a mental process. The recited “remote display” makes clear that a “particular machine” is integral to claim 1.” (Page 9 of Remarks).

 Examiner respectfully disagrees.  The claim generically recites a display configured to present data such as IP/key data, which comprises non-functional descriptive material as discussed below.  Applicant’s specification further discloses only such display being associated with a generic mobile device having browser and wallet capabilities (PGPub [48]), PGPub [50]). There is no disclosure of the display as being ‘specifically identified’, but rather, the display is functionally described as comprising an element of a conventional mobile device.  The display therefore does not comprise a “particular machine.”  See MPEP 2106.05(b), 
“…The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines)… It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).”

The rejections under 35 USC 101 as being directed to an abstract idea are therefore maintained.


With regard to the rejection under 35 USC112 (b),  Applicant remarks, 
“Claims 1-37 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite for various reasons. Applicant respectfully traverses.  Regarding the recited “computing platform” and “database” of claim 1, the Office Action alleges that the specification does not specifically disclose structure associated with the ‘computing platform’ or ‘database’; Applicant’s Figures 1 and 2 only depict a computing platform but further disclose only functions of ‘verify’ or ‘server’, rather than specific structure. The claim is therefore rejected as being unclear. Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason. Office Action, pgs. 10-11. Applicant respectfully submits that the “computing platform” and the “database” are specific structure, and Applicant’s disclosure would have been sufficient to allow a person of ordinary skill in the art (POSITA) to ascertain the scope of the claimed invention. Applicant further notes that the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. MPEP § 2164.05.” (Pages 9-10 of Remarks).
 Examiner respectfully disagrees and notes that the term “computing platform” does not denote specific structure, and neither the specification nor the figures provide further specificity.  Moreover, the elements/steps associated with the functions of ‘making a payment’ and ‘search the database’ are not disclosed.  The limitations invoke interpretation under 35 USC 112(f), and the specification must disclose the corresponding structure, but Applicant’s specification fails to provide this structure as noted. The rejections are therefore maintained. With regard to the ‘database’, this element will be interpreted as known structure and the rejection under 35 USC 112(b) is withdrawn.

With regard to the rejection under 35 USC112 (b),  Applicant further remarks, 
“Regarding the recited “ledger” of claim 1, the Office Action alleges that “this has been interpreted as invoking 35 USC 112(f) as discussed above. However, the specific structure associated with the ‘ledger’ which would perform the ‘recording’ function is not disclosed. The claim is therefore rejected as being unclear. Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason.” Office Action, pg. 11. Applicant respectfully disagrees that this feature of claim 1 should be interpreted under 35 U.S.C. § 112(f). Nonetheless, claim 1 is currently amended in a manner sufficient to even more clearly avoid such an interpretation.” (Page 10 of Remarks).
Examiner respectfully disagrees and notes that the structure denoted by the term ‘ledger’ is not disclosed, nor are the elements/steps necessary for performing the ‘recording’ function.  The rejection is therefore maintained. 

With regard to the hybrid claim rejection of claim 1, the rejection is withdrawn.

With regard to the rejection under 35 USC112 (b),  Applicant further remarks,
 “Regarding the recited “computing platform to search” of claim 16, the Office Action alleges that the [t]he computing platform has been interpreted as invoking interpretation under 35 USC 112(f) as discussed above. However, Applicant’s specification does not specifically disclose the structure associated with the computing platform whereby the ‘searching’ function can be performed. The claim is therefore rejected as being unclear.” Office Action, pgs. 11-12. Applicant respectfully disagrees that this feature of claim 16 should be interpreted under 35 U.S.C. § 112(f). Nonetheless, claim 16 is currently amended in a manner sufficient to even more clearly avoid such an interpretation.” (Pages 10-11). 
Examiner respectfully disagrees and notes that the structure denoted by the term “computing platform” is not disclosed, nor are the elements/steps necessary for performing the ‘searching’ function.  The rejection is therefore maintained. 

The rejections under 35 USC 112(b) of claims 20 and 29 (paragraphs 30 and 31 of Non-final action) are overcome by claim amendments. 
 
With regard to the prior art rejections, Applicant remarks, “…Finn’s system is designed to collect a payment from providers (who enter information about IP) and users (who search for IP entered by the providers) for their use of the system, but it is not designed to “make a payment” to either providers or users, and it certainly does not “make a payment” to providers or users  “upon presentation of [ ] their intellectual properties on [a] remote display” as recited in the above-quoted feature of amended claim 1…” (Page 14 of Remarks).  Applicant’s remarks are found persuasive and new art is provided for the ‘making a payment’ limitation. 


Claim Interpretation and Invocation of 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
computing platform configured to make a payment in claim 1
a ledger configured to record in claim 1
computing platform is configured to search in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-37, independent claim 1 recites a system for facilitating license of intellectual property comprising a plurality of intellectual properties available to license;  a plurality of ownership verifications submitted … by the owners of each of the plurality of intellectual properties; a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties; store at least a reference to each of the intellectual properties and their associated public keys; present the intellectual properties together with the public keys of their associated owners; make a payment  to each of the verified owners’ public keys upon presentation of each their intellectual properties; and a ledger …to record the payments.  The limitations comprising a plurality of data relating to intellectual properties available to license, ownership verifications from owners, public keys representing payment destination information for each owner/intellectual property, store a reference to each intellectual property and associated public key, present intellectual properties and keys, make a payment to owners upon presentation of owned intellectual properties, and a ledger to record the payments, comprise  an abstract idea of marketing and sales activities, a commercial interaction and method of organizing human activity.  Other than reciting to the computing platform, a database accessible by, on the remote display, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to marketing and sales.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of computing platform, a database, the remote display.  These additional elements are recited at a high level of generality (i.e., as generic computer elements performing generic computer system functions of receiving, associating, storing, presenting and recording data) such that the limitations reciting functions of the computer elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of computing platform, a database, the remote display, amount to no more generic computer elements for implementing the abstract idea.  Generic computer elements performing generic functions of receiving, associating, storing, presenting and recording data and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claims 2-37 recite  ownership verification is provided as a personal verification of the inventor; the ownership verification is provided as evidence of a recorded assignment; the public key payment addresses are provided as crypto currency wallets; the payment is made with a token; the payment is made with an Ethereum token; the payment is made with a crypto currency; the cryptocurrency is selected from the group comprising: Bitcoin and Ethereum; the ledger is public; the ledger is a blockchain; the ledger is private; the ledger is recorded on a blockchain; at least one of the intellectual properties is a patent; search the database for intellectual property of interest to license; presents a license fee required to license the intellectual property of interest; the license fee includes a multiple of the payment; the license fee is calculated as a function of one or more of the following factors: duration, jurisdiction, recognition, multiplier and combinations of these; the license fee is calculated as a function of jurisdiction and the license fee is scaled according to market size; the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property; the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent; the license fee is calculated as a function of a multiplier and the license fee is scaled according to the technical field of the patent; the license fee is paid to the public key of the verified owner of the intellectual property of interest; the license fee is received in a wallet of the verified owner of the licensed intellectual property; the intellectual property license is anonymously memorialized on a public record; the license fee is paid with a token; the license fee is paid with a cryptocurrency; exchanges a first cryptocurrency token for a second cryptocurrency token; the computing platform exchanges fiat for token; the license fee is paid; public key is provided…as a QR code; provides a link … for downloading a certificate of license to the intellectual property of interest; blockchain is Ethereum blockchain; wallet is an Ethereum wallet.   These limitations serve only to further describe the implemented abstract idea.  It is further noted that the limitations, recited above and describing the license fees, the payment forms, the wallets and storage ledgers comprise data descriptions and do not add significantly more to the abstract idea. 
The additional elements of computing platform includes a server function, the remote display includes a browser function, a mobile application, remote display is a mobile computing device, the computing platform is Ethereum, are recited at a high level of generality and serve only to generally link the abstract idea to a particular technological environment, and therefore do not integrate the abstract idea into a practical application.  Moreover, the additional elements 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving marketing and sales activities; specifically, comprising a plurality of data relating to intellectual properties available to license, ownership verifications from owners, public keys representing payment destination information for each owner/intellectual property, storing a reference to each intellectual property and associated public key, presenting intellectual properties and keys, paying owners upon presentation of owned intellectual properties, and a ledger for recording the payments.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-37 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

Claim Rejections - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim is directed toward an apparatus (i.e. a system facilitating…), where the claim recites, “a plurality of intellectual properties” as comprising a structural component of the claimed apparatus.  The claimed plurality of intellectual properties do not specifically comprise those owned by applicant, but rather encompasses all intellectual properties, where ownership is an unbound set.  Claim scope is so broad that the claim is indefinite. The intellectual properties claimed by the application comprise all types and can comprise such examples as music, patents, and trademarks, owned by an unbound set of other individuals, which makes claim scope unclear.  Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason.
With regard to claim 1, the claim recites A system facilitating license of intellectual property, comprising: a computing platform…a database accessible by the computing platform and configured to store; the computing platform configured to make a payment to each of the verified owners’ public keys upon presentation of each their intellectual properties.  
With regard to the ‘computing platform’, Applicant’s PGPub, [0008] discloses, “…the computing platform includes a server function…,” (again disclosing the computing platform functionally and not structurally), [0041] discloses, “…the computing platform is Ethereum…”; [0050] “…Referring again to FIG. 1, the computing platform 12 includes a server 30…”(not disclosing the ‘server’ as comprising specific structure/hardware/software). These do not specifically denote the specific structure to perform the recited functions.  Applicant’s Figures 1 and 2 depict a computing platform but further disclose only functions of ‘verify’ or ‘server’, rather than specific structure.
Moreover, with regard to the function ‘to make a payment’, [48] discloses, “…a payment 26 made by the computing platform 12 to the IP owner's public key upon presentation of the IP owned by the IP owner 16 on the remote display 22…”;  [53] discloses, “…The computing platform 12 provides the link 38 and an optional license certificate 40 to a user in exchange for a license fee 42.”; [0058] discloses, “The payment 26 is sent to the owner of the IP after the computing platform 12 receives the IP owner input 14 and verifies ownership of the IP by the IP owner 16. The payment 26 can be made in the form of a token (e.g., an Ethereum token), a cryptocurrency (e.g., Bitcoin), and/or another type of digital asset.”
  As cited, Applicant’s PGPub [53] and [58] disclose only the computing platform providing data to a user in exchange for a license fee, in [53], and sending payment to the IP owner after receiving and verifying ownership in [58].  Applicant’s [48], as cited above, discloses only a payment made to public keys by the computing platform upon presentation of the data on the remote display.  However, there is no disclosure of the structure required for making such a 
Moreover, the disclosures cited above disclose only providing a link/certificate in exchange for a license fee, or sending payment after ownership verification.  There is no disclosure of the specific structure/mechanism/steps for making payment upon presentation of the recited data upon the remote display. The presentation is recited as being on the remote display, but the computing platform ‘makes a payment’ to the owners’ keys upon presentation, rendering the limitation further unclear and indefinite, as the elements/mechanism for enabling the computing platform to make a payment upon presentation of data on another device is not clear.   The claim is therefore rejected as being unclear.  Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason.

With regard to claim 1, the claim recites a ledger configured to record.  This has been interpreted as invoking 35 USC 112(f) as discussed above.  However, the specific structure associated with the ‘ledger’ which would perform the ‘recording’ function is not disclosed.  The claim is therefore rejected as being unclear and indefinite.  Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason. 

With regard to claim 16, the claim recites computing platform configured to search the database.  The computing platform has been interpreted as invoking interpretation under 35 USC 112(f) as discussed above.  However, Applicant’s specification does not specifically disclose the 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-7, 9-12, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442).
With regard to claim 1, Kohn discloses A system facilitating license of intellectual property ([14], [29]), comprising: a computing platform ([18], Figure 1, especially #18, payment service provider); a plurality of intellectual properties available to license ([20], “…content portal provider 16 may include any number of server computers that operate to provide a portal for accessing a library of content…”; Figure 1, especially 16, 22 content source portal and providers); 
a plurality of ownership verifications submitted to the computing platform by the owners of each of the plurality of intellectual properties ([44], “…all the processing of the metadata for content monetization is performed by the payment service provider 18. As such, for example, content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products…”);
a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties ([21], “…The memory/storage 28 stores user accounts 32 and content source provider accounts 34.”; [23], “…As shown, each account includes a pair of private and public keys comprised in a digital wallet used to transact payments in any cryptocurrency by utilizing the ECN…The payments are from client devices 14 to content source providers 22 for rights to content provided through the content portal provider 16.”; Figure 2, #34); 
a database accessible by the computing platform and configured to store at least a reference to each of the intellectual properties and their associated public keys ([21], “…The memory/storage 28 stores user accounts 32 and content source provider accounts 34.” Figure 2, #34, where the content source provider accounts are interpreted as comprising a reference to a provider’s intellectual properties; see [44] regarding verifications. “…all the processing of the metadata for content monetization is performed by the payment service provider 18. As such, for example, content owners will be required to register the various components, parties, and ;
a remote display  configured to present the intellectual properties ([18], [19], “…The client devices 14 are used by users in order to interact with the payment system 10. Examples of client devices include smart phones (e.g., Apple iPhone, Samsung Galaxy, Nokia Lumina), tablet computers (e.g., Apple iPad, Samsung Note, Amazon Fire, Microsoft Surface), computers (e.g., Apple MacBook, Lenovo 440), and any other device that is capable of rendering content obtained through a portal (e.g., website) provided by the content portal provider 16 over the network 12.”; Figure 1) together with metadata of their associated owners ([44], “…the payment service provider 18 may operate to embed metadata directly into content to facilitate making payments for rights to the content in accordance with predetermined arrangements specified by the metadata. The payment service provider 18 does so by, for example, having the relevant metadata embedded in code of a file comprising the content itself…”; where the metadata is interpreted as comprising content-owner data, such as public keys, to facilitate payments)
the computing platform configured to make a payment to each of the verified owners’ public keys ([24], “…The payment service provider 18 transmits private and public keys to the ECN 20 via the network transceiver 30 to make payments to the content source providers 22 in accordance with rights purchased for the content accessed by the client devices 14 through the content portal provider 16.”; Fig. 3 #308; for verified owners see [44] as above) upon presentation of each their intellectual properties on the remote display ([39], “…FIG. 3 illustrates a “Quick Click” process for a single use license in operation through a content sharing portal (e.g., YouTube) ; and 
a ledger configured to record the payments ([24] “The ECN 20 provides a distributed database that operates as a public ledger of any cryptocurrency to maintain a continuously growing list of transactional data records...”).
Kohn discloses a remote display  configured to present the intellectual properties, as discussed above, and further discloses such presenting together with metadata of their associated owners, where the metadata is interpreted as comprising data associated with content owners ([21] and figure 2) for making payments to public keys of content owners ([23]), as discussed above, and further discloses embedding metadata directly into content to facilitate payments ([44], where, as discussed above, the metadata is interpreted, under broadest reasonable interpretation, as comprising key data).  Kohn does not specifically disclose that such metadata comprises key data.  However, Isaacson even more specifically discloses a remote display configured to present the transaction information together with the public keys of their associated owners ([75], “…the buyer wallet can be initiated via instructions from the browser acting as the agent in the process. The browser API can provide the merchant public key to the buyer wallet, and the amount of cryptocurrency, and cause the wallet to carry out the transaction. Rather than the buyer needing to manually open their wallet, enter in the public key 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn with the further modification of presentation at remote display of public key data as disclosed by Isaacson because such a technique would enable faster and easier ‘one-click’  transactions (See Isaacson, [75], “…Rather than the buyer needing to manually open their wallet, enter in the public key of the merchant wallet, entering the amount, and so forth, the wallet would be modified so as to be enabled to communicate with the browser via an API, which can communicate both data and functional instructions to the wallet. In this manner, the browser API can be utilized to enable a one click type purchasing transaction for crypto currencies.”)

With regard to claim 2, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the computing platform includes a server function ([21], “…The payment service provider 18 may include any number of server computers 24 that operate to establish and manage accounts for users and providers of content.”).
 With regard to claim 3, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Isaacson further discloses wherein the remote display includes a browser function ([75], [231]). 
With regard to claim 4, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the ownership verification is provided as a personal verification of the inventor ([44], “…content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products.”, where ‘personal verification’ is interpreted as owner’s ensuring that they are legally compliant to sell/license).
With regard to claim 5, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the ownership verification is provided as evidence of a recorded assignment ([44], “…content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products.”, where the ownership/interest data provided in registering is interpreted as ‘recorded assignment’).  
 With regard to claim 6, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the public key payment addresses are provided as crypto currency wallets 
 With regard to claim 7, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Isaacson further discloses the payment is made with a token ([179], “…In one scenario, a token or transaction identification needs to be communicated to a cryptocurrency wallet which identifies the sender and any other data associated with the transaction such that the cryptocurrency wallet can recognize or expect the cryptocurrency payment.”; where ‘made with’ is interpreted as including a token during the payment data exchange process).
 With regard to claim 9, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the payment is made with a crypto currency ([14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”)
 With regard to claim 10, Kohn, in view of Isaacson, disclose the limitations of claim 9 as discussed above.  Kohn further discloses the cryptocurrency is selected from the group comprising: Bitcoin and Ethereum ([14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”)
 With regard to claim 11, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the ledger is public 
With regard to claim 12, Kohn, in view of Isaacson, disclose the limitations of claim 11 as discussed above.  Kohn further discloses the ledger is a blockchain ([14], “…in particular, embodiments include a framework (e.g., the payment service provider) that is integrated with a public ledger and cryptocurrency system (i.e., the ECN) in order to facilitate a complex payment structure between consumers and content providers. For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).
With regard to claim 32, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the remote display is a mobile computing device ([18], [19], “…The client devices 14 are used by users in order to interact with the payment system 10. Examples of client devices include smart phones (e.g., Apple iPhone, Samsung Galaxy, Nokia Lumina), tablet computers (e.g., Apple iPad, Samsung Note, Amazon Fire, Microsoft Surface), computers (e.g., Apple MacBook, Lenovo 440), and any other device that is capable of rendering content obtained through a portal (e.g., website) provided by the content portal provider 16 over the network 12.”; Figure 1).
With regard to claim 33, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the embedded metadata as discussed above ([44]), and Isaacson discloses providing the merchant public key to the buyer as discussed above ([75], “browser API can provide the merchant public key to the buyer wallet…”).  Isaacson further discloses a system presenting the QR code to the remote display device for scanning (“…typically, to send someone or an entity an altcoin, the sender scans the wallet address QR code…”).

Claim 8, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of LeBeau (US Publication 2020/0143367).   
With regard to claim 8, Kohn, in view of Isaacson disclose the limitations of claim 7 as discussed above.  Kohn further discloses the payment is made with Bitcoin ([14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”), but does not specifically disclose an Ethereum token.  However, LeBeau discloses payment is made with an Ethereum token ([119], [128], “If the payment is done using ETH, a transaction receipt is returned to the client by a payment smart contract on the Ethereum block chain 3150 of FIG. 3…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment forms such as ETH as disclosed by LeBeau, because such an increased capability would increase customer base.
With regard to claim 35, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses the computing platform is Ethereum ([83], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment 
With regard to claim 36, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses blockchain is Ethereum blockchain ([64], 93], [128], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment forms such as ETH as disclosed by LeBeau, because such an increased capability would increase customer base.
With regard to claim 37, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses wallet is an Ethereum wallet ([97], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment forms such as ETH as disclosed by LeBeau, because such an increased capability would increase customer base.

 Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of Grassadonia (US Patent 10,055,715).  
With regard to claim 13, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above, but do not specifically disclose a private ledger.  However, Grassadonia discloses wherein the ledger is private (Col. 16 lines 19-22).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of a private-ledger feature such as disclosed by Grassadonia, because such a feature would enable immediate, near-real time recording of transactions on the private ledger, thus increasing speed of transactions (see Grassadonia, Col. 16 lines 34-44).
With regard to claim 14, Kohn, in view of Isaacson, in further view of Grassadonia, disclose the limitations of claim 13 as discussed above.  Grassadonia further discloses the ledger is recorded on a blockchain (Col. 16 lines 19-22).  
 

Claim 15-19, 24-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of Pienkos (US Patent 8,265,999).
With regard to claim 15, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above, but do not specifically disclose that the intellectual properties are patents.  However, Pienkos discloses at least one of the intellectual properties is a patent (Col. 1 lines 23-33).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by 
With regard to claim 16, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above, but do not specifically disclose searching the database.  However, Pienkos discloses a system comprising elements including a database and a server with permission to search the database, such that the computing platform is configured to search the database for intellectual property of interest to license (Col. 20, lines 9-35.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further feature of allowing searching for desired patent assets, as disclosed by Pienkos, because increasing access to assets would increase profitability, and the increasing demand for patent rights would further drive profitability (see Pienkos, Col. 1 lines 36-53). 
With regard to claim 17, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 16 as discussed above.  Kohn further discloses the remote display also presents a license fee required to license the intellectual property of interest ([48], Figure 6). 
With regard to claim 18, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee includes a multiple of the payment 
With regard to claim 19, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee is calculated as a function of one or more of the following factors: duration, jurisdiction, recognition, multiplier and combinations of these ([50]-[51], fig. 8, duration).
With regard to claim 24, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses wherein the license fee is paid to the public key of the verified owner of the intellectual property of interest ([24], “…The payment service provider 18 transmits private and public keys to the ECN 20 via the network transceiver 30 to make payments to the content source providers 22 in accordance with rights purchased for the content accessed by the client devices 14 through the content portal provider 16.”; Fig. 3 #308; for verified owners see [44] as above). 
With regard to claim 25, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is received in a wallet of the verified owner of the licensed intellectual property ([23] “…each account includes a pair of private and public keys comprised in a digital wallet used to transact payments in any cryptocurrency by utilizing the ECN…The payments are from client devices 14 to content source providers 22 for rights to content provided through the content portal provider 16.” ; [33], “…At the point of sale of rights to the content, these agreements may be honored automatically by the payment service provider 18, and the results (e.g., payments) are distributed to each party's digital wallet via ECN 20.” ; [44]). 
 With regard to claim 26, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the intellectual property license is anonymously memorialized on a public record ([24], where the transaction, comprising the license transfer, is ‘anonymously memorialized’ on the Blockchain public ledger, where the address data is interpreted as ‘anonymous’).
With regard to claim 27, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is paid with a crypto currency ([24], [14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).  Isaacson further discloses the payment is made with a token ([179], “…In one scenario, a token or transaction identification needs to be communicated to a cryptocurrency wallet which identifies the sender and any other data associated with the transaction such that the cryptocurrency wallet can recognize or expect the cryptocurrency payment.”; where ‘made with’ is interpreted as including a token during the payment data exchange process, not specifically as comprising an instrument of value exchange).
With regard to claim 28, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is paid with a crypto currency ([24], [14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).
With regard to claim 29, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Isaacson further discloses the computing platform exchanges a first cryptocurrency token for a second cryptocurrency token ([306]).
With regard to claim 31, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee is paid with  fee is paid with a mobile application ([227] “…The present disclosure incorporates this functionality and simplifies it in the context of making purchases on the web or a mobile application. What will occur when using Bitcoin, Litecoin (or any cryptocurrency) is, in one example, a new API that coordinates the altcoin payment…”).
 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Pienkos (US Patent 8,265,999), in further view of “Pricing the Intellectual Property of Early-StageTechnologies”, (hereafter Pricing IP), downloaded from http://www.iphandbook.org/handbook/ch09/p03/ , Wayback Machine file showing 2016 date, previously attached as PDF file.
 With regard to claim 20, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Pienkos further discloses the license fee is calculated as a function of jurisdiction (Col. 28 lines 10-20), but does not specifically disclose the license fee is scaled according to market size. However, Pricing IP discloses and the license fee is scaled according to market size (Page 1, Bullet 2, Method 2).  “…The Rating/Ranking Method looks at several existing license agreements for similar technologies, comparing and ranking a technology currently under consideration against the existing license agreements in terms of stage of development, scope of IP protection, market size, profit margins, and other such factors…”).  It would have been obvious to one of ordinary skill in the art at the .


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Pienkos (US Patent 8,265,999), in further view of Patent Valuation Indicators, (hereafter Patent Valuation) downloaded from https://www.ipeg.com/patent-valuation-indicators/ and previously attached as PDF file.
With regard to claim 21, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above, but do not specifically disclose the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property. However, Patent Valuation discloses the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property (“The second group is based on patent owners or inventors survey with an idea to elicit an estimate of a patent’s value. This approach is subjective by nature. Here authors rely on the monetary value of each patent estimated by inventors and owners and collected through surveys…,” page 5, lines 4-7).  It would have been obvious to one of ordinary skill in the art at the 
With regard to claim 22, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above, but do not specifically disclose the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent.  However, Patent Valuation discloses the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent (Page 3, lines 14-17 “…forward citations had been validated as indicators of patent value in numerous subsequent surveys…”). 
With regard to claim 23, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is calculated as a function of a multiplier ([50]-[51], fig. 8, multiple of single use licenses for sharing), but does not specifically disclose the license fee is scaled according to the technical field of the patent. However, Patent Valuation discloses the license fee is scaled according to the technical field of the patent (page 5, lines12-16, “…the distribution of patent rights value is skewed, with most patents worth very little and a few worth a lot; chemical and pharmaceutical patents are worth more on average, followed by electronics, computers, and communication equipment.”)

 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Pienkos (US Patent 8,265,999), in further view of Grassadonia (US Patent 10,055,715).  
With regard to claim 30, Kohn, in view of Isaacson, in further view of Pienkos, disclose the limitations of claim 19 as discussed above.  Isaacson further discloses purchases employing multiple currencies ([131]. “…the system can actually enable a user to use multiple forms of payment for one purchase transaction. For example, if a user has 0.5BTC available in cryptocurrency for a purchase and desires to use it for the purchase the user may apply it towards a purchase transaction. When the cost of a purchase transaction exceeds that available in cryptocurrency or because of user preference, the system can allow the user to pay the remaining balance with one or more payment options such as PayPal or VISA, for example. Multiple currencies could be used for payment as well.”), but does not specifically disclose the computing platform exchanges fiat for token.  However, Grassadonia further discloses the computing platform exchanges fiat for token (Col. 7 line 64-Col 9 line 4).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, as modified by the feature of allowing searching for desired patent assets, as disclosed by Pienkos, with the further modification of fiat/token-cryptocurrency exchanging as disclosed by Grassadonia, because the .   
 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Bolcer (US Publication 2008/0028208).    
With regard to claim 34, Kohn, in view of Isaacson, disclose the limitations of claim 32 as discussed above.  Kohn further discloses license to the intellectual property of interest ([29], [39]), but does not specifically disclose the computing platform provides a link to the remote display for downloading a certificate.  However, Bolcer discloses the computing platform provides a link to the remote display for downloading a certificate ([123]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined  the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further modification of provision of a link for downloading a certificate as disclosed by Bolcer because a link function provides ease of use and would improve customer satisfaction over manually-typing data.  It is additionally noted that ‘for downloading a certificate of license to the intellectual property of interest’ comprises the intended use of the link and does not serve to distinguish the claim over the prior art.




 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lund US Pub 2017/0221029
“Blockchain technology and IP”, downloaded from https://www.taylorwessing.com/download/article-blockchain-technology-and-ip.html and attached as PDF file, page 1 last paragraph-page 2 3rd paragraph.
 
“HOW BLOCKCHAINS CAN SUPPORT, COMPLEMENT, OR SUPPLEMENT INTELLECTUAL PROPERTY”, 3/2017, downloaded from  
https://www.intgovforum.org/multilingual/index.php?q=filedepot_download/4307/529 and attached as PDF file.
 
“The Possibilities Ahead For Tokens And Intellectual Property “, 11/2017, downloaded from https://medium.com/@SamRadOfficial/the-possibilities-ahead-for-tokens-and-intellectual-property-a4775767bae4 and attached as PDF file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. / Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685